Citation Nr: 0108939	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  94-36 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for tinea pedis.  

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected seborrheic dermatitis of the scalp, 
ears, eyebrows, sternum, ear canals, and gluteal cleft.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1952 to 
January 1954.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Detroit, Michigan, Department 
of Veterans Affairs (VA) Regional Office (RO).  

A July 1991 Board decision granted service connection for 
seborrheic dermatitis of the scalp.  A January 1992 rating 
decision assigned an initial noncompensable evaluation since 
April 1989, and the veteran filed a notice of disagreement in 
February 1992, which intent was reiterated in a 
representative's June 1999 statement.  A January 1993 hearing 
officer decision increased the initial evaluation to 10 
percent for seborrheic dermatitis of the scalp, ears, 
eyebrows, sternum, ear canals, and gluteal cleft since April 
1989, and a January 1996 rating decision continued the 
initial 10 percent evaluation.  Although service connection 
and a higher initial 10 percent evaluation were granted, the 
claim for an initial rating higher than 10 percent remains 
before the Board because the veteran is presumed to seek the 
maximum benefit allowed by law or regulations, where less 
than the maximum benefit was awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  In June 1996, the Board remanded the 
case to schedule another regional office hearing, which was 
held in October 1996.  In October 1997, the Board remanded 
the case again, this time to obtain additional medical 
records and a VA examination.  

In April 1999, the RO denied service connection for tinea 
pedis, and the veteran perfected a timely appeal.  

An August 1999 Board decision remanded both claims to obtain 
additional medical records and a VA examination.  These 
matters are now before the Board for appellate review.  


FINDINGS OF FACT

1.  Tinea pedis did not have its onset in service and is 
otherwise related thereto or to the service-connected skin 
disability.  

2.  The service-connected skin disability, however diagnosed, 
has been manifested by moderately severe seborrheic 
dermatitis of the ears, ear canals, sternum, gluteal cleft 
and eyebrows and severe seborrheic dermatitis of the scalp, 
resulting in slight disfigurement.  His skin has been very 
itchy, and treatment with several prescription and over-the-
counter lotions and creams has been only partially 
successful.  


CONCLUSIONS OF LAW

1.  Tinea pedis was not incurred in or aggravated by active 
service, and is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.310 
(2000).  

2.  The criteria for a 30 percent rating for service-
connected seborrheic dermatitis of the scalp, ears, eyebrows, 
sternum, ear canals, and gluteal cleft are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.10, 4.20, 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805, 7806, 7819 (2000).


 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of facts pertinent to the claims.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The RO obtained service medical records and post-
service medical records from the identified health care 
providers.  The veteran received several VA examinations, 
filed additional private medical records and numerous lay 
statements with the RO, and provided sworn testimony at three 
regional office hearings.  In January 1989 and October 1999, 
the RO mailed letters to the veteran informing him of the 
evidence needed to substantiate his claims.  The duty to 
assist is not a one-way street.  If the veteran wishes help, 
he cannot passively wait for it.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  Since the veteran was informed of the 
evidence needed to substantiate his claims and provided ample 
opportunity to submit such evidence, and the VA has also 
attempted to obtain such evidence, the VA has fulfilled its 
duty to assist the veteran.  


Entitlement to service connection for tinea pedis

The veteran contends that current tinea pedis was either 
incurred in active service or caused by service-connected 
seborrheic dermatitis and contact dermatitis.  In reports to 
VA examiners since April 1989, the veteran contends that a 
skin disorder started on his scalp during active service in 
Korea and eventually spread to other parts of his body.  In 
the alternative, his representative contends that a service-
connected skin disorder led to a diagnosis of tinea pedis 
after service.  

For the veteran to establish service connection, the evidence 
must demonstrate that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  The veteran must present 
medical evidence of current tinea pedis, of incurrence or 
aggravation of tinea pedis in service, and of a nexus between 
in-service tinea pedis and current tinea pedis.  See Epps v. 
Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997).  

Certainly, the medical evidence indicates that the veteran 
currently has tinea pedis.  A valid claim requires proof of a 
present disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Seven color photos taken in November 1996 and May 1998 
confirmed the May 1998 VA diagnosis of a scaly rash between 
the toes and toenail dystrophy diagnostic of tinea pedis.  In 
January 2000, the actual VA diagnosis was tinea pedis.  

Service connection cannot be granted on a direct basis 
because the medical evidence does not show in-service 
diagnosis, treatment, or complaints of tinea pedis.  Except 
for nonsymptomatic pes planus, the veteran's skin and feet 
were normal at the October 1951 and January 1952 military 
examinations, and the veteran's skin was clear in March 1952.  
At the January 1954 separation examination, the veteran's 
feet were normal, and except for a pilonidal cyst in the 
sacrococcygeal area, his skin was also normal.  

The provisions of 38 U.S.C. § 1154(b) are not applicable in 
lieu of an official in-service record of diagnosis or 
treatment because the veteran did not serve in combat.  See 
Kessel v. West, 13 Vet. App. 9, 17 (1999).  He testified in 
June 1990 that he received combat pay for service in a combat 
zone.  The evidence does not, however, show any exposure to 
enemy fire as he repeatedly went back and forth from the 
"combat zone" to the rear to pick up mail and supplies.  He 
testified that he was able to seek treatment at a dispensary 
in the rear, which records are included in his service 
medical records.  The evidence simply shows no actual combat 
service.  

In addition, service connection cannot be granted on a direct 
basis because the evidence does not include a medical opinion 
relating current tinea pedis to active service.  A May 1998 
VA examiner noted that the veteran reported a history of only 
3-5 years duration and opined that tinea pedis, with tinea 
unguium, was not a result of military service.  The same VA 
doctor reexamined the veteran's skin in January 2000 and 
still found no connection whatsoever between current tinea 
pedis and military service.  The evidence also shows no 
continuity of symptomatology of skin disorders of the feet 
since service.  See 38 C.F.R. § 3.303(b); Savage v. Gober , 
10 Vet. App. 488 (1997).  In January 1956, a private examiner 
reported treating the veteran for a skin disorder from 
February 1954 to September 1995, and there was no mention of 
the veteran's feet.  The veteran's skin was normal at a March 
1956 VA examination.  In January 1957, the private examiner 
noted that a flaky fungus type of infection that began at the 
hairline of the veteran's forehead and extended to the scalp; 
yet, there was no mention of the veteran's feet.  In January 
1956, March 1956, January 1959, June 1990, and June 1992, the 
veteran reported that his skin disorders mainly affected his 
head and scalp, and he still made no mention of his feet.  At 
a September 1992 VA skin examination, the veteran complained 
of skin disorders over many other parts of his body but again 
made no mention of skin disorders on his feet.  In fact, over 
35 years went by after service before tinea pedis and skin 
complaints of the feet first appeared in the record in 1993.  
Although the veteran told the May 1998 and January 2000 VA 
examiner that a skin disability spread from his scalp to his 
feet, the veteran is a lay person who is not competent to 
relate a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Service 
connection cannot be granted on a direct basis without a 
medical opinion relating tinea pedis to active service.  

In the alternative, the veteran's representative contends 
that tinea pedis was caused by a service-connected skin 
disability.  To establish service connection on a secondary 
basis, the veteran must present medical evidence that current 
tinea pedis is proximately due to or the result of his 
service-connected seborrheic dermatitis and/or contact 
dermatitis.  If service connection is established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  See 38 C.F.R. 
§ 3.310(a) (2000).  

Service connection cannot be granted on a secondary basis 
because the medical evidence does not include a nexus opinion 
relating current tinea pedis to a service-connected 
disability.  In response to the August 1999 Board remand 
request for an opinion as to whether tinea pedis was 
proximately due to a service-connected skin disorder, the 
January 2000 VA examiner found that current tinea pedis was 
irrelevant to service and should not be service-connected.  
There is no other medical opinion in the record to show 
otherwise. Therefore, service connection cannot be granted on 
a secondary basis.  

Entitlement to service connection for tinea pedis must be 
denied because a preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Entitlement to a rating in excess of 10 percent for service-
connected seborrheic dermatitis of the scalp, ears, eyebrows, 
sternum, ear canals, and gluteal cleft

For the veteran to prevail in his claim for an increased 
rating, the evidence must show that his service-connected 
seborrheic dermatitis disability has caused increased 
impairment in earning capacity in civil occupations.  See 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R., Part 4 (2000).  

The Board will determine whether a rating in excess of 
10 percent is warranted under the schedular criteria 
applicable to skin diseases.  See 38 C.F.R. Part 4, § 4.118 
(2000).  Seborrheic dermatitis of the scalp, ears, eyebrows, 
sternum, ear canals, and gluteal cleft are not specifically 
listed in the schedular criteria and will be evaluated under 
the criteria applicable to scars, eczema, and benign new skin 
growths as analogous disabilities.  When a disability not 
specifically provided for in the rating schedule is 
encountered, it will be rated under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20 (2000).  

The Board notes that this appeal stems from an initial 
evaluation.  At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as staged ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
the Board will determine whether an initial rating in excess 
of 10 percent is warranted since April 1989 under the 
criteria of Diagnostic Codes 7819, 7806, 7800, 7803, 7804, 
and 7805, in that order.  

Under the schedular criteria for benign new skin growths and 
eczema, an initial rating of 30 percent is warranted from 
April 27, 1989.  The schedular criteria rates benign new skin 
growths as scars, disfigurement, etc.  Unless otherwise 
provided, rate codes 7807 through 7819 as for eczema, 
dependent upon location, extent, and repugnant or otherwise 
disabling character of manifestations.  Note: The most 
repugnant conditions may be submitted for central office 
rating with several unretouched photographs.  Total 
disability ratings may be assigned without reference to 
Central Office in the most severe cases of pemphigus and 
dermatitis exfoliativa with constitutional symptoms.  
38 C.F.R. § 4.118, Diagnostic Code 7819 (2000).  In turn, 
eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area is entitled to a 10 
percent evaluation.  Eczema with exudation or itching 
constant, extensive lesions, or marked disfigurement is 
entitled to a 30 percent evaluation.  Eczema with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant eczema, is 
entitled to a 50 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2000).  

A 30 percent rating is warranted because the medical evidence 
shows constant itching and extensive lesions.  On August 21, 
1990, a private examiner characterized the veteran's eruption 
of seborrheic dermatitis on the scalp, ears, face, and chest 
as severe.  A VA examination on September 1, 1992 confirmed a 
thick greasy scale located on an erythematous base over 
almost 100 percent of the veteran's scalp.  The examiner then 
stated that the veteran had severe seborrheic dermatitis of 
the scalp and moderately severe seborrheic dermatitis of the 
ears and eyebrows.  Later VA examinations in November 1996 
and May 1998 confirmed a greasy scale surrounding the nose, 
an erythematous rash in the mid-face region, greasy scale in 
both external ear canals, mild scaling of the scalp with some 
papules in the occiput, thinning hair, recent extension onto 
the chest, and a red lichenified rash covering 3 percent of 
the veteran's middle back, all resulting from seborrheic 
dermatitis.  Although the VA examiner characterized the 
eruption as only slightly disfiguring, treatment with several 
prescription and over-the-counter lotions and creams had been 
only partially successful.  The veteran's skin disorder 
resisted conventional therapy and remained very itchy.  
Although the medications were only partially successful, the 
veteran reported in September 1992 that he experienced flare-
ups if he tried to stop using them.  In June 1990, he 
testified that it took 2-3 weeks to recover each time he 
missed 2-3 days of medications.  VA photos taken in September 
1992, November 1996, and May 1998 show extensive areas of red 
skin surrounding the scalp, ears, eyebrows, sternum, ear 
canals, and gluteal cleft, which the November 1996 VA 
examiner characterized as disfiguring. The benefit of the 
doubt has been resolved in the veteran's favor. 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.10, 4.20, 4.118, Diagnostic 
Codes 7800, 7803, 7804, 7805, 7806, 7819.

A rating higher than 30 percent is not warranted because the 
medical evidence does not show ulceration, extensive 
exfoliation or crusting, systemic or nervous manifestations, 
or exceptionally repugnant eczema.  The veteran testified in 
June 1990, June 1992, and October 1996 that he experienced 
constant crusting and ulceration from areas of skin covered 
by hair.  VA examiners did not, however, note such symptoms 
at examinations, and the veteran admitted that he had 
deliberately not washed his hair for 3-4 days before one 
examination. 

The veteran's seborrheic dermatitis may also be rated on an 
analogous basis under the schedular criteria for disfiguring 
scars.  See 38 C.F.R. § 4.20.  The schedular criteria states 
that moderate disfiguring scars of the head, face, or neck 
are entitled to a 10 percent rating.  Severe disfiguring 
scars of the head, face, or neck, especially if producing a 
marked and unsightly deformity of eyelids, lips, or auricles, 
are entitled to a 30 percent rating.  Complete or 
exceptionally repugnant deformity of one side of face or 
marked or repugnant bilateral disfigurement from disfiguring 
scars of the head, face, or neck, are entitled to a 50 
percent rating.  Note: When in addition to tissue loss and 
cicatrization there is marked discoloration, color contrast, 
or the like, the 50 percent rating under Code 7800 may be 
increased to 80 percent, the 30 percent to 50 percent, and 
the 10 percent to 30 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretouched photographs.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2000).  

A rating higher than 30 percent is not warranted under the 
criteria of Diagnostic Code 7800 for any period.  As shown in 
VA photos, the seborrheic dermatitis on the veteran's head, 
face, and neck does not manifest as marked and unsightly 
deformity of the eyelids, lips, or auricles, complete or 
exceptionally repugnant deformity of one side of face, or 
marked or repugnant bilateral disfigurement from disfiguring 
scars of the head, face, or neck.  There was no other rash 
except for dandruff at the August 1990 VA examination.  
Although there were pustules on the scalp in August 1995 and 
March 1996, which the veteran claimed would occasionally 
bleed, his scalp looked normal in September 1995, January 
1996, and April 1996.  The scaly eruptions around both ears, 
in the ear canals, and around the eyebrows and nose was mild 
or minor at the October 1995 VA examination, and the 
veteran's hair was no longer falling out in March 1996.  
Erythema of the face was also only slight in April 1997 and 
at VA examinations from November 1996 to January 2000. A 
rating higher than 30 percent is not available for any period 
of time under the criteria for superficial scars.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2000).  

The schedular criteria for limitation of function from scars 
allow the veteran's seborrheic dermatitis to be rated on an 
analogous basis.  A rating higher than 30 percent is not 
warranted for any period.  Other scars are rated on the 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2000).  The evidence shows no 
limitation of function of the scalp, ears, eyebrows, sternum, 
ear canals, and gluteal cleft due to seborrheic dermatitis.

Referral for extraschedular consideration is not warranted 
because exceptional circumstances have not been claimed or 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2000).  The evidence does not 
show that the veteran's seborrheic dermatitis markedly 
interferes with employment or causes frequent 
hospitalizations.  The veteran left a 10-year career as a 
tile layer due to his service-connected left elbow 
disability, and he soon after obtained a new job in sales.  
The medical evidence shows no hospitalizations due to 
seborrheic dermatitis.  Referral for extraschedular 
consideration is not warranted.  


ORDER

Entitlement to service connection for tinea pedis is denied.  

Entitlement to an initial evaluation of 30 percent is granted 
for service-connected seborrheic dermatitis of the scalp, 
ears, eyebrows, sternum, ear canals, and gluteal cleft, 
subject to the controlling laws and regulations governing the 
payment of monetary awards.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

